DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 13, 15-17, 19-21, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification includes two inventive examples in which the tire breaking energy performance is 937 J and 960 J.  This pair of examples, however, does not provide support for an open ended range of at least 937 J.  As such, the amended claim language is seen to constitute new matter.  
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 13, 15-17, 19-21, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Till (US 2015/0020944, of record) and further in view of Lardjane (US 2015/0007922, of record). 
As best depicted in Figure 1, Till is directed to a tire construction comprising a single carcass 12, a pair of bead cores 11, a tread portion 15, a pair of sidewall portions 16, and a pair of belt layers 13,14.  Till describes an exemplary application in sports utility vehicles and such tires are well recognized as having widths greater than 135 mm (Paragraph 88). 
With respect to the carcass layer, Till teaches a specific high tenacity polyester cord that provides improved tenacity, modulus, and fatigue properties over conventional polyester cords in tires having a single carcass ply (Paragraph 87).  Looking at Tables 1 and 2, Till includes a plurality of comparative examples that are extremely similar to those of the claimed invention.  For example, Comparative Example 1 has a breaking force of 311.1 N and an elongation of 15.4%.  Using a middle loading value of 25 ends per inch (Paragraph 87), this results in a linear breaking strength Rcc of approximately 305 daN/cm (311.1 N=31.1daN and 25 end per inch=9.8 ends per cm).  It is emphasized that while the examples in Tables 1 and 2 appear to be comparative examples (Paragraph 89), a fair reading of Till suggests that the inventive cords have the same or improved mechanical properties as compared to comparative cord constructions and as such, it is believed that the inventive carcass cord of Till does in fact demonstrate a linear breaking strength of at least 300 daN/cm.  Also, as noted above, the 
In terms of belt layers 13,14, Till simply suggests the inclusion of such layers without describing any specific features or structural limitations.  One of ordinary skill in the art at the time of the invention would have found it obvious to include any number of well-known and conventional belt cords in the tire of Till, including those satisfying the claimed quantitative relationship.  For example, Lardjane is similarly directed to a tire designed for sport utility vehicles (Paragraph 22) and teaches a specific steel monofilament usable in belt layers in order to facilitate processing, reduce costs, and reduce weight while maintaining or improving mechanical properties (Paragraphs 20 and 21).  More particularly, said monofilaments have a diameter between 0.20 mm and 0.50 mm (Paragraph 50), a cord loading between 130 and 170 cords per dm (Paragraph 71), and are formed with high tensile, ultra high tensile, and mega tensile steels (Paragraph 78).  These properties are substantially the same as those outlined by Applicant (Paragraphs 35-40 of original specification) as resulting in the claimed linear breaking strength and as such, it appears that the belt layers of Lardjane demonstrate a linear breaking strength in accordance to the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the belt layers of Till with the steel monofilaments of Lardjane for the benefits detailed above.  In such instance, given the extreme similarity between the tire of Till in view of Lardjane and that of the claimed invention, it reasons that the claimed quantitative relationship (ratio between strengths in carcass and belt) would be satisfied.

Lastly, with respect to claim 13, the modified tires of Till would have been expected to have a breaking energy performance in accordance to the claimed invention given that the carcass layer of Till has a significantly larger breaking strength than any of the comparative examples (and inventive examples for that matter) and the working belt layers of Till in view of Lardjane substantially mimic those of the claimed invention. 
Regarding claim 15, the exemplary cord constructions of Till have an elongation at break of approximately 15%.  A fair reading of Till does not suggest the exclusive use of such elongation at breaks- one having ordinary skill in the art at the time of the invention would have found it obvious to use additional cord constructions having similar elongation at breaks and such would include those in accordance to the claimed invention, there being no conclusive showing of unexpected results for an elongation at break of at least 20% (these elongations are consistent with those that are commonly used in carcass assemblies). 
As to claim 16, Till suggests twisting values of approximately 335 turns per meter (8.5 tpi) (Paragraph 87).	
With respect to claim 17, Till is directed to PET carcass cords (Paragraph 89 and Tables 1 and 2).
As to claims 19 and 20, Lardjane evidences the conventional inclination angles associated with working belt layers (Paragraphs 45 and 46).
With respect to claim 21, Lardjane suggests the use of carbon steel (Paragraph 77).
.
6.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Till and Lardjane as applied in the previous paragraph and further in view of Ueyoko (US 2016/0263944, of record).
	As detailed above, Till in view of Lardjane is directed to a tire construction having a carcass layer formed with a high tenacity organic fiber cord and a working belt layer formed with steel monofilaments.  Till teaches a plurality of exemplary embodiments in which the carcass cords having a breaking elongation on the order of 15%.  A fair reading of Till does not suggest the exclusive use of such breaking elongations- one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of breaking elongations that are commonly used in carcass assemblies, including those required by the claimed invention, as shown for example by Ueyoko (Paragraph 27).   
Response to Arguments
7.	Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 
Applicant argues that there is simply no teaching, suggestion, or even motivation to combine the teachings of Till and Lardjane with any expectation of success.  The Examiner respectfully disagrees.  Lardjane is specially directed to a belt assembly for SUV tires, such as that of Till.  More particularly, Lardjane teaches the specific use of steel monofilaments in working belt layers to facilitate processing, reduce costs, and reduce tire weight.  One of 
Applicant further contends that the cited references lack any recognition of the solution to the underlying problem.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Applicant contends that Till provides no information with regard to the overall breaking energy performance of the tire being at least 937J.  As detailed above, the carcass linear breaking strength in Till is significantly greater than that of the claimed invention and the working layer linear breaking strength is substantially the same as that of the claimed invention- this suggests a breaking energy performance (in the modified tire of Till) that is satisfies the claimed invention.  It is emphasized that a ratio between linear breaking strengths in the modified tire of Till is significantly greater than 0.55 and it appears that this ratio, in combination with the individual linear breaking strengths, would result in performances in accordance to the claimed invention.  Lastly, there is no evidence that additional structural limitations or features contribute to said performance.     
	Applicant contends that Lardjane provides no information with regard to the linear breaking strength of each working layer.  As detailed in the rejection above, (a) the monofilaments taught by Lardjane have a diameter between 0.20 mm and 0.50 mm (Paragraph 50), (b) the monofilament loading taught by Lardjane is between 130 and 170 cords per dm (Paragraph 71), and (c) the monofilaments taught by Lardjane are formed with high tensile, ultra high tensile, and mega tensile steels (Paragraph 78).  These properties are substantially 
	Applicant further points to Paragraphs 61-88 to establish a conclusive showing of unexpected results.  However, each of the comparative examples TA and TA2 includes a carcass layer having a linear breaking strength of 180 daN/cm and such is significantly smaller than the closest prior art of record (exemplary carcass layer has linear breaking strength greater than 300 daN/cm).  As such, it appears that the purported benefits might be realized when simply using the carcass layer taught by Till (lack of comparative examples comprising an inventive carcass layer and non-inventive working layers).  It is emphasized that while the examples in Tables 1 and 2 appear to be comparative examples (Paragraph 89), a fair reading of Till suggests that the inventive cords have the same or improved mechanical properties as compared to comparative cord constructions and as such, it is believed that the inventive carcass layer of Till does in fact demonstrate a linear breaking strength that is considerably larger than in Applicant’s comparative examples.  

	In summary, Lardjane specifically teaches the benefits of improved processing, reduced costs, and reduced weight, while maintaining or improving mechanical properties (Paragraphs 20 and 21).  Thus, one of ordinary skill in the art at the time of the invention would have been amply motivated to use the steel monofilaments taught by Lardjane in the working layers of Till.  It is emphasized that the use of said monofilaments remains consistent with the inventive concept of Till (such a belt structure is completely independent of the inventive carcass assembly of Till, which as stated above, includes a single carcass layer having a surface breaking energy and a linear breaking strength in accordance to the claimed invention).  Furthermore, as detailed above, the monofilament diameter, type of steel, and monofilament loading in Lardjane are substantially the same as those detailed by Applicant and thus, it appears that the modified tire of Till would mimic the claimed tires.  
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        March 7, 2022